Title: To Alexander Hamilton from Benjamin Lincoln, [5] July 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston July [5] 1794
Sir.

I have diligently, directly and indirectly made my enquiries respecting the comparitive value of the duck manufactured in this town with that which has been imported and on the whole after giving the subject a full and I think an impartial discussion must say that the sail cloth manufactured here is to be preferred to that which is foreign.
Had this question been put to me two years ago I am very confident my opinion would have been different. Then the practice was to fill the warp with tow yarn. From experience it has been found that cloth thus made is not as durable as cloth filled with thread made from flax and is much more liable to shrink by wetting and to streach on being dryed. The practice now is to make the Cloth from threads spun from flax after the tow, the refuse, has been taken out hereby the firmness & strength are greatly promoted.
I might with justice add that the Boston manufactured cloth is not equally liable to mildew owing as is said to the sizing which here is made from animal substances & not as is common in Europe from vegetables.
Secy of the Treasury
